                        CASE 0:17-cr-00107-DWF-TNL Document 924 Filed 10/26/18 Page 1 of 1


                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MINNESOTA

                               ARRAIGNMENT & PRETRIAL CONFERENCE
UNITED STATES OF AMERICA,                          )          COURT MINUTES - CRIMINAL
                      Plaintiff,                   )
                                                   )   Case No:               CR 17-107 DWF/TNL
                          v.                       )   Date:                  October 26, 2018
                                                   )   Court Reporter:        Lynne Krenz
Michael Morris (1),                                )   Courthouse:            St. Paul
Pawinee Unpradit (4),                              )   Courtroom:             7C
Saowapha Thinram (5),                              )   Time Commenced:        1:15 PM
Thoucharin Ruttanamongkongul (16)                  )   Time Concluded:        5:10 PM
Waralee Wanless (20),                              )   Sealed Hearing Time:
                           Defendants.             )   Time in Court:         3 Hours & 55 Minutes

APPEARANCES:

       For Plaintiff: Laura M. Provinzino and Melinda A Williams, Assistant United States Attorney
       For Defendant Michael Morris: Robert D. Sicoli
       For Defendant Pawinee Unpradit: Daniel L. Gerdts
       For Defendant Saowapha Thinram: Paul C. Engh
       For Defendant Thoucharin Ruttanamongkongul: Daniel C. Guerrero
       For Defendant Waralee Wanless: Bruce M. Rivers
       Thai Interpreters: Paul Littana and Khandy Vongxay

PROCEEDINGS:.

ARRAIGNMENT: Counsel on behalf of defendants indicated:
  : Reading of Indictment Waived and : Not Guilty Plea Entered on Third Superseding Indictment.

PRETRIAL CONFERENCE: Held.


IT IS ORDERED:
    : The Court ruled on motions in limine consistent with his comments on the bench.
    : Defendant’s Joint Motion for Jury Questionnaire taken under advisement; Order to be issued.
    : Defendant’s remanded to custody of U.S. Marshal Service.
    : Trial to commence November 5, 2018 at 8:30 a.m.

                                                                                              S/L. Sampson
                                                                                            Courtroom Deputy




M:\templates\Plea.wpt                                                                                Form Modified: 04/2013
